DETAILED ACTION
	This is in response to the above application filed on 08/31/2020. Claims 1-20 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 5, 8, 9, 19, and 20 are objected to because of the following informalities:
In claims 4, 5, 8, 9, 19, and 20, “each prong” should be changed to “each of the plurality of prongs”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “further comprising a plurality of pull members comprising the pull member” in lines 1-2. The exact scope of this limitation is unclear. It appears to set forth the device of claim 1 further comprising a plurality of pull members, but then recites the plurality of pull members comprises the pull 
	Claim 8 recites “each prong comprises two hinges”. It is unclear if these two hinges are a part of the one or more hinges of the at least one prong set forth in claim 6 or if they are additional hinges of each of the plurality of prongs.
Claim 9 recites “each prong comprises one hinge”. It is unclear if this hinge is a part of the one or more hinges of the at least one prong set forth in claim 6 or if they are an additional hinge of each of the plurality of prongs.
Claim 10 recites “the prongs” in cline 2. It is unclear if this limitation is referring to any two prongs or each of the plurality of prongs.
Claim 11 recites “the polymer” in line 1. There is insufficient antecedent basis for this limitation in the claims. 
Claim 12 recites “the structural support member” in lines 2-3. There is insufficient antecedent basis for this limitation in the claims.
Claim 13 recites “an inner lumen” in line 1 and “the inner lumen” in line 2. It is unclear if an inner lumen is the same as the inner lumen set forth in line 2 of claim 1, or intending to set forth an additional inner lumen. It is further unclear which inner lumen “the inner lumen” is referring to in line 2 of claim 13.
Claim 17 recites “further comprising a plurality of pull members comprising the pull member” in lines 1-2. The exact scope of this limitation is unclear. It appears to set forth the device of claim 16 further comprising a plurality of pull members, but then recites the plurality of pull members comprises the pull member. Examiner suggests amending claim 16 to recite “at least one pull member” and amending claim 17 to recite “wherein the at least one pull member comprises a plurality of pull members” or similar.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of engagement features” in claim 14 and “an actuator device” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bannasch et al. (US 2010/0263500).
Regarding claim 1, Bannasch et al. discloses a catheter (66, FIGs 23-24, paragraphs [0109-0113].  Paragraph [0055] discloses the same reference numerals are used for components corresponding to each other with respect to function and/or shape and only distinguishing features with respect to the other embodiments are discussed for the individual embodiments, wherein the distinguishing features of different embodiments can be combined with each other. Therefore, description of some elements of the device of FIGs 23-24 are only explicitly disclosed in relation to previous embodiments and are 
Regarding claim 2, Bannasch et al. discloses a plurality of pull members comprising the pull member (FIGs 23-24 show the pull member is made up of at least three pull members 10), wherein each pull member of the plurality of pull members is coupled to a respective prong of the plurality of prongs (Each pull member 10 is attached to the distal end 6 of a single prong 8), and wherein when the tensile force is applied to the plurality of pull members, the plurality of prongs expand radially outward to expand the expandable member radially outward (FIG 24 shows tensile force 16 is applied to each pull member simultaneously and causes the radial expansion of the prongs, paragraphs [00110-0113]).  
Regarding claim 5, Bannasch et al. discloses each prong comprises a generally rectangular-prism shape (FIGs 23-24 show the shape of each prong 8 is generally a rectangular prism shape).  
Regarding claim 6, Bannasch et al. discloses the at least one prong comprises one or more hinges (Hinge where the proximal end of prong 8 attaches to base 4 “via elastically pretensioned joints”) configured to define a pivot point of the prong along which the prong bends in response to the tensile 
Regarding claim 8, Bannasch et al. discloses each prong comprises two hinges (Each prong 8 comprises a hinge at its proximal end where it connects to base 4, and a hinge where it connects to 20, as disclosed in paragraph [0061]).  
Regarding claim 9, Bannasch et al. discloses each prong comprises one hinge positioned at a proximal-most end of the expandable member (The hinged joint connecting prongs 8 to base 4 is positioned at the proximal most end of the expandable member at proximal end 2).  
Regarding claim 12, Bannasch et al. discloses the expandable member is mechanically coupled to the structural support member (Base 4 of the elongated body is interpreted as the structural support member) at a plurality of circumferential positions of the structural support member (FIGs 23-24 and paragraphs [0110-0111] disclose prongs 8 of the expandable member are mechanically coupled at joints in a circumferential manner around base 4).  
Regarding claim 13, Bannasch et al. discloses wherein the elongated body defines an inner lumen (Lumen defined by opening 92, FIG 23), and wherein the expandable member defines a distal opening to the inner lumen (Space 76 formed by the expandable member defines a distal opening to the inner lumen by connection via opening 92).  
Regarding claim 15, Bannasch et al. discloses the expandable member defines a tapered distal tip of the elongated body (FIGs 23-24 show that the distal end of the expandable member tapers to some degree towards the distal end).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bannasch et al. (US 2010/0263500).
Regarding claims 4 and 19, Bannasch et al. discloses the invention substantially as claimed, as set forth above for claims 1 and 16 respectively.
Bannasch et al. is silent regarding each prong comprising a generally oval or flower- petal shape.  
However, Bannasch et al. teaches in the alternative embodiment of FIGs 17-18, a prong (8) which is generally flower-petal shaped (FIGs 17-18 shows the pointed curved structure which is interpreted as a flower petal shape).
Therefore, it would have been an obvious matter of design choice to modify the rectangular prongs to be flower-petal shaped, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). 
Regarding claim 7, Bannasch et al. discloses the invention substantially as claimed, as set forth above for claim 6.
Bannasch et al. is silent regarding each hinge comprising one or more openings cut into a material of the respective prong.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the one or more hinges to comprise one or more openings cut into a material of the respective prong, as taught by the alternative embodiment, for the purpose of creating a living hinge which has sufficient flexibility to allow for the jointed pivoting between the prong and the elongated body.
Regarding claim 14, Bannasch et al. discloses the invention substantially as claimed, as set forth above for claim 1.
Bannasch et al. is silent regarding an inner surface of the expandable member comprising a plurality of engagement members configured to engage a thrombus.  
However, Bannasch et al. teaches in the alternative embodiment of FIG 22, an inner surface of the expandable member comprises a plurality of engagement members (Teeth of gripping region 90, FIG 22, paragraph [0107]) configured to engage a thrombus (Paragraph [0107] discloses the gripping region aids in grasping object 68. The device is at least configured such that object 68 could be a thrombus).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify an inner surface of the expandable member to comprise a plurality of engagement members, as taught by the alternative embodiment, for the purpose of increasing the ability of the prongs to grasp a target object.
Regarding claim 16, Bannasch et al. discloses a catheter (66, FIGs 23-24, paragraphs [0109-0113].  Paragraph [0055] discloses the same reference numerals are used for components corresponding to each other with respect to function and/or shape and only distinguishing features with respect to the other embodiments are discussed for the individual embodiments, wherein the 
Bannasch et al. is silent regarding a handle coupled to the proximal portion of the elongated body; the proximal pull end being mechanically coupled to an actuator device on the handle; and the tensile force being applied in response to actuation of the actuator device. 
However, Bannasch et al. teaches in the alternative embodiment of FIG 38, a handle member and actuator device by which tensile a tensile force (16) is applied to the pull member, comprising a handle (114, paragraph [0131]) coupled to the proximal portion of the elongated body (Paragraph [0131] discloses the remainder of tool 1 is show shown. The handle is understood to be coupled at the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of FIGs 23-24 to comprise a handle coupled to the proximal portion of the elongated body, the proximal pull end being mechanically coupled to an actuator device on the handle, and the tensile force being applied in response to actuation of the actuator device, as taught by the alternative embodiment of FIG 38, because combining the handle of the second embodiment with the elongate body of the first embodiment would have resulted in the predictable result of providing a control mechanism at the proximal end of the device that a user can manipulate outside of the body to control the distal end of the device inserted within the treatment site. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Regarding claim 17, Bannasch et al. discloses the invention substantially as claimed, as set forth above for claim 16. Bannasch et al. further discloses a plurality of pull members comprising the pull member (FIGs 23-24 show the pull member is made up of at least three pull members 10), wherein each pull member of the plurality of pull members is coupled to a respective prong of the plurality of prongs (Each pull member 10 is attached to the distal end 6 of a single prong 8), and wherein the tensile force is applied to the plurality of pull members, the plurality of prongs expand radially outward to expand the expandable member radially outward (FIG 24 shows tensile force 16 is applied to each pull member simultaneously and causes the radial expansion of the prongs, paragraphs [00110-0113]).  
Regarding claim 20, Bannasch et al. discloses the invention substantially as claimed, as set forth above for claim 16. Bannasch et al. further discloses each prong comprises a generally rectangular-prism shape (FIGs 23-24 show the shape of each prong 8 is generally a rectangular prism shape).  
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bannasch et al. (US 2010/0263500) in view of Ben-Ami (US 2017/0311966).
Regarding claims 3 and 18, Bannasch et al. discloses the invention substantially as claimed, as set forth above for claims 1 and 16 respectively.
Bannasch et al. is silent regarding the expandable member comprises a laser-cut nickel titanium structure.  
However, Bannasch et al. further discloses an expandable member (FIG 20) which can be manufactured of a plate material by means of a cutting method (Paragraph [0100]). Ben-Ami teaches an expandable member having prongs (Extensions 18) which can be made of nickel titanium (Paragraph [0056]) to achieve the desired elastic deformability.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the expandable member to comprise a laser-cut nickel titanium structure, as taught and suggested by Bannasch and Ben-Ami in combination, for the purpose of forming the expandable member from a material commonly known in the art for being elastically deformable as biocompatible, wherein “a laser-cut nickel titanium structure” is interpreted as a product by process limitation wherein the device as modified (Being made of nickel titanium and formed from a cutting method) is equivalent to a product formed by laser cutting. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bannasch et al. (US 2010/0263500) in view of Hamilton (US 2002/0038125).
Regarding claims 10 and 11, Bannasch et al. discloses the invention substantially as claimed, as set forth above for claim 1.

However, Hamilton discloses a catheter (30, FIGS 1-3) comprising an elongated body (32) and an expandable member (FIG 3) comprising a plurality of prongs (44, FIG 3, paragraphs [0024-0026]), the expandable member further comprising a flexible membrane (Membrane 40, paragraphs [0024-0026]) disposed over or under the prongs (The prongs are embedded within the flexible membrane or placed inside or outside the prongs, paragraph [0024]), wherein the polymer comprises a fluid-impermeable polymer (Paragraph [0026] discloses a flexible polymer which is air tight and therefore interpreted to be fluid-impermeable as well).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the expandable member to comprise a flexible membrane disposed over or under the prongs, wherein the polymer comprises a fluid-impermeable polymer, as taught by Hamilton, for the purpose of assisting in funneling a target object into the space between the prongs to increase the ability of the expandable member to grasp and contain the object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771